Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1 and 23 is/are amended, claims 7 and 10 is/are cancelled.  Currently claims 1-6, 8, 9, 11-23 are pending in this application and claims 3, 4, 8, 9, 11-14 are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 15-19, 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Osinski (DE 954403).
Regarding claims 1, 5, 6, Osinski discloses a flow splitter comprising: an inlet 1 along a first axis; at least two outlets 2,3 receiving two portions of fluid flow; and an internal vane 4,5,6,7 comprising a first end 5 corresponding to the inlet and a second end 7 corresponding to the at least two outlets and forming two conduits, wherein the internal vane is configured to turn at the first axis, between the first end and the second end, an internal flowing fluid from 0 degrees to 90 degrees. The internal vane 4,5,6,7 forms a first conduit 8,9 and a second conduit 8’,9’ using the internal vane. An average cross-sectional area of the first conduit 8 at the upstream end tapering portion of 5  is 

    PNG
    media_image1.png
    448
    298
    media_image1.png
    Greyscale


As to claim 2, the internal vane 4,5,6,7 is configured to split the internal flowing fluid along a first axis, wherein the at least two outlets 2,3 split the internal flowing fluid (being attached to vane end), one of the at least two outlets having a first axis component and another outlet having a second axis component, and the first and second axis components defining a plane (plane of paper in Fig 1).
  As to claims 15-17, the flow splitter is configured to split the internal flowing fluid so there is no variation (both sides being symmetrically equal) of flow rate between the volumetric fluid flow between the at least two outlets.
As to claim 18, the internal vane forms a first cross-sectional area (at the upstream end tapering portion of 5) and a second cross-sectional area (at the downstream end portion 9’).
As to claim 19, the first cross-sectional area and the second cross-sectional area are different sizes (tapering portion has greater area).
As to claim 21, the size difference between the first cross-sectional area and the second cross-sectional area causes a pressure drop between the inlet and at least one of the outlets (downstream area being smaller will have higher velocity and smaller pressure, and pressure losses will also occur due to tapering surface  flow friction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim(s) 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krug et al (4414100) in view of Osinski (DE 954403).
As to claim 23, in making and/or using the device of Krug et al, Fig 1, for splitting fluid flow, one would perform the steps of directing a fluid flow through a sharp turn (between 25 and 26) ; directing the fluid flow into an inlet of a flow splitter (27 and downstream bend portion including 30 with two outlets at inlet of 28) downstream of the sharp turn; dividing the fluid flow into a first sub-fluid flow and a second sub-fluid flow with an internal vane 24, wherein the internal vane 24 comprises a first end (upstream end) of the internal vane that is substantially parallel with the fluid flow before directing the fluid flow before the sharp turn; directing both of the first sub-fluid flow and second sub-fluid flow to a first outlet (at end of 30) and a second outlet of the flow splitter (at end of 30).
Krug fails to disclose a taper at flow splitter inlet portion such that an average cross sectional area of the first conduit different than an average cross sectional area of the second conduit. Osinski discloses a flow splitter comprising: an inlet 1 along a first axis; at least two outlets 2,3 receiving two portions of fluid flow; and an internal vane 4,5,6,7 comprising a first end 5 corresponding to the inlet and a second end 7 corresponding to the at least two outlets and forming two conduits, wherein the internal vane is configured to turn at the first axis, between the first end and the second end, an 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Krug with a taper at flow splitter inlet portion such that an average cross sectional area of the first conduit different than an average cross sectional area of the second conduit as taught by Osinski in order to prevent hammering effect at the inlet.
As to claim 24, the internal vane 24 is configured to turn at least one of the first sub-fluid flow or the second sub-fluid flow from 0 degrees to 90 degrees.
As to claim 25, the dividing the fluid flow has no volumetric fluid flow variation (both sides being symmetrically equal).
Allowable Subject Matter
Claims 20, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding Osinski that “the only description of the sections of pipe 1 labeled 8 and 8' is that they are "two pipe halves."” are not persuasive since Examiner has explained in the Fig 2 of Osinski (marked above) that both first and second halves have varying cross-sectional areas at taper portion versus straight portion such that the taper portion flow average cross section area is greater that straight portion area.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753